Per Curiam.
By alternative writ of prohibition dated October 30, 1969, the Hennepin County Municipal Court was ordered to show cause why certain illegitimacy proceedings grounded on Minn. St. 257.19 should not be restrained or quashed. On November 5, 1969, we were informed that the *543proceedings had been dismissed. The dismissal makes the issue involved moot and, therefore, the writ will not be issued. State ex rel. Stenstrom v. Wilson, 234 Minn. 570, 48 N. W. (2d) 513.
The writ is discharged.